 Case 1:17-cv-00773-PGG-OTW Document 171 Filed 05/21/19 Page 1 of 2
    Case 1:17-cv-00773-PGG-OTW Document 169 Filed 05/16/19 Page 1 of 2




  UNITED STATE DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ----------------------------------------X
  JENIECE ILKOWITZ and ADAM ILKOWITZ,

                   Plaintiffs,
                                                                  Civil Action No.: l:17-cv-773
            -against-

 MICHAEL DURAND. MARLENE ZARFES a/k/a     :
 MARLENE DURAND, HOULIHAN LAWRENCE, INC., :
 and JANE H. CARMODY,

                   Defendants.
           ---------------------X
                        STIPULATION OF DISMISSAL WITH PREJUDICE


           IT IS HEREBY STIPULATED AND AGREED between Plaintiffs Jeniece Ilkowitz and

 Adam Ilkowitz (together "Plaintiffs") and Defendants Michael Durand, Marlene Durand, Houlihan

Lawrence, Inc., and Jane Carmody (collectively "Defendants"), by their undersigned counsel,

pursuant to Rule 41 of the Federal Rules of Civil Procedure, that (I) Plaintiffs hereby dismiss with

prejudice their action against Defendants; and (2) Plaintiffs and Defendants jointly stipulate to the

dismissal of this action against Defendants.


Dated: May 16, 2019


 MEsSNER REEVES LLP                                                        JONES LAW, LLP
 Attorneys for Plaintiffs                                                  Attorneys for Houlihan

 t11;;;:::
 805 3rd Avenue, 18th Fl.
                                                                            .11Wir7f111r'!P. & Jane Carmody




 New York, NY 10022
 anitka@messner.com
 Tel: 646-663-1860
 Fax: 646-663-1895




(03461140 / I J
     Case 1:17-cv-00773-PGG-OTW Document 171 Filed 05/21/19 Page 2 of 2
      Case 1:17-cv-00773-PGG-OTW Document 169 Filed 05/16/19 Page 2 of 2




SO ORDERED:


HON.     PAU!f:.!::R~
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Dated:              ANq- ZIJ ¼/.q




{0346 I 140 / I }
                                      2
